Citation Nr: 1828884	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  09-16 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1978 to January 1979.

This matter comes to the Board of Veterans'Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In a March 2016 decision, the Board denied the claim on appeal.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In an October 2017 Order, the Court vacated and remanded the Board's decision for readjudication.  

The case has been returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The October 2017 Court decision decision determined that a VA examination and opinion that adequately considers the Veteran's reported flare-ups was necessary.   The Court found that although the Veteran was afforded multiple VA examinations, none of the examinations provided "state their severity, frequency, and duration" or "estimate 'per the veteran' to what extent, if any, they affect functional impairment."  Sharp v. Shulkin, 29 Vet.App. 26,  32 (2017), citing VA CLINICIAN'S GUIDE § 0.1 (Mar.2002).

The Court further determined that to the extent examiners found that they would have to resort to speculation to opine as to the additional functional loss during flareups, no examiner found that he or she had "considered all procurable and assembled data" before reaching this conclusion.  Jones v. Shinseki, 23 Vet.App. 382, 390 (2010).

Accordingly, additional development is required and the matter is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate the nature and severity of his low back disability.  The claims file, to include a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

The examiner must express an opinion as to whether there would be additional functional impairment on repeated use over time or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range-of-motion loss, if possible. 

If the Veteran indicates that he is not currently experiencing a flare-up at the time of the examination, the examiner should still estimate any additional functional loss during flare-ups or on repeated use, based on the Veteran's description of his flares' severity, frequency, duration, and/or functional loss manifestations. 

If it is not feasible to determine the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups, without resorting to speculation, the examiner must provide an explanation for why this is so.

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  The case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




